—Judgment, Supreme Court, New York County (Louise Gruner Gans, J.), entered July 19, 2000, which, insofar as appealed from, ordered plaintiff husband to maintain in fall force and effect all existing medical, dental and hospital insurance for defendant wife, unanimously modified, on the law and the facts, to provide that plaintiff’s obligation to maintain such insurance shall expire upon the child’s emancipation, or defendant’s remarriage, or defendant’s entitlement to equivalent employment-related insurance of her own, whichever comes first, and otherwise affirmed, without costs.
We reject plaintiff’s argument that he could not be ordered to pay for defendant’s medical insurance absent an award of maintenance, and construe Domestic Relations Law § 236 (B) (8) (a) as authorizing such payment where, as here, there is only an award of child support. While such payment is justified by the parties’ present financial circumstances, defendant is healthy, well educated and employed, albeit part-time, and, accordingly, we modify the judgment as above indicated (see, Miness v Miness, 229 AD2d 520; cf , Michelle S. v Charles S., 257 AD2d 405, 407). We have considered plaintiff’s other contentions and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Rubin, JJ.